DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claim 4 is objected because of subject matter “organic solvent y la” since it is grammatically incorrect.
Claim 5 is object because of the claimed subject matter “equations (1) y (2)” since it is grammatically incorrect.
  Appropriate correction is required.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-10 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “preparing a plurality of calibration solutions from mass dilutions of said stock solution using said organic solvent, wherein each one of the plurality of calibration solutions has a dehydrated oil concentration in said organic solvent; c) measuring absorbance corresponding to each of said plurality of calibration solutions; d) obtaining a mass calibration curve from the absorbances of each one of the plurality of calibration solutions measured in step c)”, in combination with the rest of the limitations of claim 1.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 112485211, CN 109030397, US 20150021490, AU 2013234794, US 20110292382, & WO 2007089154.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877